The opinion of the court was delivered by
Ybazey, J.
One question is, whether the paper of March 17, 1884, given by the plaintiff to Belanger, showed an absolute sale and could not be explained by parol testimony to the effect’ that the sale was conditional. The referee admitted parol testimony subject to objection and exception, and from it found the sale was in fact conditional. It is quite plain the paper imports an absolute sale. From the parol evidence an additional feature is ingrafted upon it, changing it from an absolute to a conditional sale, a change inconsistent with the writing. This violated a well established general rule, to the effect that a valid written instrument cannot be enlarged, varied, or contradicted by parol testimoxxy. Morse v. Low, 44 Vt. 561; 1 Grreenl. Ev. s. 275.
But the plairxtiff insists that the findings of the referee brixxg the case within the rule that where the writixxg is xnaxxifestly partial, axxd not intended to cover the whole coxitx-act, but only to carry portioxxs of it into effect, or reduce them to order axid certainty, other portions, which are not covered by the writing, may be established by parol evidexxce. This rule has been adopted in xxumerous cases in other jurisdictions, and was applied to the case of Winn v. Chamberlin, 32 Vt. 318, and Reynolds v. Hassam, 56 Vt. 449. But this writing was not manifestly partial. It expressed a sale that was absolute, and contained no ixxtimatioxx that it was conditional, or that anything was omitted. The questioxi is not betweexi the parties to the sale, but is between the plaintiff, who made the sale, and a creditor of the vexxdee. The latter showed the paper to this creditor, *693Bedell, and claimed the sale was, as the writing showed it to be, absolute. And it was in reliance upon what the paper showed, and Belanger’s representations, that Bedell attached the horse as Belangei’’s property. This brings the case fully within the decision of Sanborn v. Chittenden, 27 Vt. 171, where the parol evidence to show the sale was only conditional was held inadmissible, as against an attaching creditor, on the ground of estoppel.
The foregoing applies to the horse, but not to the harnesses, as there is an entire absence of any finding’ that Bedell attached them on the strength of any representations by either the plaintiff or Belanger that the latter bought them absolutely. The plaintiff sold them to Belanger conditionally, and has done nothing to estop him from standing on his title, which was good under the law of New Hampshire, as reported by the referee.
The judgment for the plaintiff for one cent damages is affirmed as to the harnesses, but reversed as to the horse. Judgment for the defendant for return of the horse with one cent damages and costs in this court. Each party to recover costs in the County Court upon the issue? or claims upon which he prevails.